ICJ_082_ArbitralAward1989_GNB_SEN_1991-11-12_JUD_01_ME_05_FR.txt. 96

OPINION INDIVIDUELLE DE M. NI
[Traduction]

Je suis d’accord avec la décision de la Cour selon laquelle la requête de
la Guinée-Bissau doit être rejetée. De manière générale, je suis également
d’accord avec l’argumentation figurant dans l’arrêt. Cependant, il est à
mon sens certains éléments qui mériteraient un examen plus poussé.

Dans la présente affaire, deux questions de fond, que je traiterai séparé-
ment, sont posées: 1) la sentence du 31 juillet 1989 devrait-elle être frap-
pée d’inexistence à cause de la déclaration du président du Tribunal
arbitral, M. Barberis; et 2) subsidiairement, la sentence prononcée est-elle
entachée de nullité du fait que le Tribunal a négligé de répondre a la
seconde question figurant à l’article 2 du compromis d’arbitrage et de
joindre à sa sentence le tracé de la ligne frontière sur une carte, tel que
prévu à l’article 9 du compromis, sans donner de raisons.

1. ALLEGATION D'INEXISTENCE DE LA SENTENCE

Il convient de noter que, des trois membres du Tribunal arbitral,
M. Barberis et M. Gros ont voté pour, alors que M. Bedjaoui a voté contre.
Si la déclaration de M. Barberis doit être perçue, comme le prétend la
Guinée-Bissau, comme une opinion contraire a la sentence, alors la
sentence doit, de l’avis de la Partie requérante, être considérée comme
inexistante puisque, selon la Guinée-Bissau, elle ne serait plus fondée sur
une majorité. La déclaration de M. Barberis a été citée in extenso au para-
graphe 19 de l’arrêt et ne sera donc pas reprise ici.

Une lecture de la déclaration de M. Barberis révéle qu’elle comporte un
certain nombre d’expressions, rédigées au conditionnel, et notamment
«aurait», «aurait pu», «aurait pu ou non», etc. Elle est rédigée dans une
large mesure sous la forme d’énoncés de doute, de réserves, de supposi-
tions ou de variantes proposées sans soulever aucune opposition claire et
décisive ou contradiction à l’égard d’aucune partie du dispositif de la
sentence susceptible de faire apparaître la déclaration comme une expres-
sion de dissentiment.

La déclaration affirme toutefois en substance, comme le fait la
sentence, que l’accord conclu par échange de lettres en 1960 fait droit dans
les relations entre la République de Guinée-Bissau et la République du
Sénégal. On y établit aussi, de même que dans la sentence, que l’accord
fait droit entre les Parties à l'égard de la mer territoriale, de la zone conti-
gué et du plateau continental. Comme la sentence, la déclaration indique
encore que l’accord ne fait pas droit pour ce qui est des eaux de la zone
économique exclusive ou la zone de pêche.

47
SENTENCE ARBITRALE (OP. IND. NI) 97

La déclaration diffère du dispositif de la sentence en ceci que le membre
de phrase «en ce qui concerne les seules zones mentionnées dans cet
accord, à savoir la mer territoriale, la zone contigué et le plateau continen-
tal» (les italiques sont de moi), au paragraphe 88 de la sentence, implique
que la zone économique exclusive est exclue. Selon la déclaration de
M. Barberis, celui-ci souhaiterait ajouter au dispositif ceci: « mais ne fait
pas droit pour les eaux de la zone économique exclusive ou la zone de
péche». Selon M. Barberis, cette «réponse partiellement affirmative et
partiellement négative » aurait habilité le Tribunal à trancher la seconde
question et à régler ainsi le différend «d’une manière complète », pour ce
qui est des frontières maritimes entre les deux Etats.

Mais ici apparaît la question de savoir si la réponse donnée au para-
graphe | de l’article 2 du compromis, que ce soit explicitement ou implici-
tement, peut être caractérisée comme étant « partiellement affirmative et
partiellement négative ». La question posée au paragraphe | de l’article 2
du compromis porte sur la validité de l’accord de 1960, qui ne pouvait
faire référence qu’à la mer territoriale, à la zone contiguë et au plateau
continental, seuls espaces maritimes existant à l’époque de la conclusion
de l’accord. Il ne pouvait donc être question de zone économique exclu-
sive ou de zone de pêche. Lorsque le Tribunal a répondu à la question
posée au paragraphe | de l’article 2 du compromis, il ne pouvait se
prononcer qu’au sujet de la mer territoriale, de la zone contigué et du
plateau continental, à l'exclusion de tout autre espace. En répondant à
cette question de manière affirmative, le Tribunal a accompli sa tâche
entièrement. La réponse ne saurait être qualifiée de «réponse partielle-
ment affirmative et partiellement négative».

L'expression «les seules », employée au paragraphe 88 de la sentence,
est explicative plutôt qu’exclusive. L'expression ne signifie pas que lors-
que le point de savoir si l'accord de 1960 faisait droit a été soumis au
Tribunal, pour décision, le Tribunal ait admis que l’accord avait force de
loi pour la mer territoriale, la zone contigué et le plateau continental, niant
qu’il faisait droit pour ce qui est de la zone économique exclusive ou de la
zone de pêche. Elle ne signifie pas davantage que le Tribunal ait donné
une réponse affirmative pour ce qui est des trois premières zones mais
donné une réponse négative pour ce qui est de la quatrième, c’est-à-dire la
zone économique exclusive ou la zone de pêche. F n’était absolument pas
question que, prononçant la sentence, le Tribunal tienne compte de la
quatrième; en effet, le concept de zone économique exclusive n'existait
pas encore lors de la conclusion de l’accord de 1960. La validité ou la non-
validité pour ce qui est de la zone économique exclusive ou la zone de
pêche n’entrait aucunement dans le cadre de l’arbitrage. Le Tribunal
n’était pas saisi de la question de la zone économique exclusive ou la zone
de péche et cette question ne saurait donc naturellement pas avoir fait
l’objet d’une décision du Tribunal.

Dans ces conditions, la réponse du Tribunal à la première question du
paragraphe | de l’article 2 du compromis est une réponse complète et non

48
SENTENCE ARBITRALE (OP. IND. NI) 98

une réponse partielle. Comme il s’agissait d’une réponse affirmative à la
première question, le Tribunal n’était pas appelé à répondre à la seconde
question posée au paragraphe 2 de l’article 2 du compromis, qui était
tributaire d’une condition expresse: « En cas de réponse négative à la
première question.» M. Barberis ne pouvait en fait se mettre en quête dela
solution d’un problème qui n’existait pas, puisque le Tribunal n’était pas
confronté à la question de savoir si l’accord de 1960 faisait droit pour ce
qui est de la zone économique exclusive ou la zone de pêche.

M. Barberis a donné à penser que le Tribunal aurait eu compétence
pour délimiter les eaux de la zone économique exclusive ou la zone de
pêche de manière à régler l’ensemble du différend. Mais le Tribunal ne
pouvait pas aller au-delà de son mandat, qui ne concernait que la mer
territoriale, la zone contigué et le plateau continental. En fait M. Barberis
en est resté là. Il a simplement suggéré une solution plus complète, comme
en témoigne son choix de mots: «aurait pu être ». Sa suggestion s’arrête
cependant en ce point précis. On ne saurait donc considérer sa déclaration
comme un énoncé destiné à consigner sa divergence de vues, jusqu’à
annuler ou invalider son vote. En fait, le vote est l'indicateur le plus fiable
pour déterminer si M. Barberis s’associe ou non à la sentence.

La déclaration ne fait pas partie de la sentence. La pratique observée
par les juges de joindre une opinion individuelle, une opinion dissidente
ou une déclaration n'est pas nouvelle; elle date de l’époque de la Cour
permanente de Justice internationale. Cette pratique est désormais inté-
grée à l’article 95, paragraphe 2, du Règlement de la Cour, qui prévoit que:

«Tout juge peut, s’il le désire, joindre à l’arrêt l’exposé de son
opinion individuelle ou dissidente ; un juge qui désire faire constater
son accord ou son dissentiment sans en donner les motifs peut le faire
sous la forme d’une déclaration.»

Ce libellé montre clairement, puisqu'il y est dit qu’une opinion indivi-
duelle ou une déclaration est jointe à l’arrêt, qu’elle ne saurait en faire
partie intégrante. Etant donné que l’on se trouve en présence d’opinions
individuelles, qu'il s'agisse d'accords ou de dissentiments à l’égard de
l’arrêt (ou, en l’occurrence, de la sentence), on ne saurait les considérer
comme représentant l'opinion du collège (qu’il s’agisse d’une cour ou
d’un tribunal) pris dans son ensemble. Elles ne peuvent que représenter
les vues des rédacteurs pris individuellement. Et elles ne sont donc que
jointes à l’arrêt ou à la sentence, sans en faire partie intégrante. Elles
peuvent expliciter, interpréter, constituer des variantes, critiquer, voire
constituer un dissentiment à certains égards, à l’encontre du jugement ou
de la sentence. Mais critiquer ou proposer des variantes ne signifie pas
nécessairement qu’il y a dissentiment. C’est le dispositif et, plus particu-
liérement, le vote qui compte. A moins que le dispositif ne soit subdivisé et
ne fasse l’objet de votes distincts, c’est sur l’ensemble du dispositif que
l’on vote.

En fait, ceci constitue la seule façon rationnelle de concevoir un arrêt ou
une sentence rendu non pas par un seul juge ou arbitre mais par un

49
SENTENCE ARBITRALE (OP. IND. NI) 99

collège. Si les parties avaient toute latitude pour considérer une opinion
individuelle ou une déclaration en fonction de leur propre perspective et
pour faire ainsi abstraction du vote, quelle confusion de l’ordre juridique
cela créerait-il! On ne peut pas davantage concéder que la Cour, compé-
tente pour la sentence (comme c’est le cas en la présente affaire), puisse
être considérée comme libre de faire abstraction du vote en interprétant à
son gré ce que représente la déclaration de l’un des juges ou arbitres, à
moins qu’il n'existe une preuve manifeste et incontestable de ce que les
faits sont tels que la déclaration constitue l'expression d’un dissentiment
et que le vote a été vicié par une erreur ou des contraintes. Mais ce n’est pas
le cas en l’espèce.

La Guinée-Bissau a reproché au Sénégal de «s'être retranché derrière
le formalisme juridique». Mais les juges ou les arbitres ne votent pas
seulement pour accomplir une formalité. C’est leur façon d'exprimer avec
précision leur position. Ils ont pleinement conscience des incidences
matérielles de leur vote, lequel n’est pas un simple geste formel. Le vote est
l'indice de leur décision définitive. Si la déclaration, comme en la présente
affaire, donne lieu à une incertitude sur le point de savoir si un juge ou un
arbitre approuve un arrêt ou une sentence ou s’il en diverge, c’est le vote
qui montre quelle est sa véritable attitude.

Pour ces raisons, on ne saurait admettre l’affirmation de la Guinée-
Bissau selon laquelle il n’y a pas eu de majorité à l’appui de la sentence
arbitrale du 31 juillet 1989 et la Cour devrait dire et juger que la sentence
est frappée d’inexistence.

2. PRETENDUE NULLITÉ DE LA SENTENCE

La Guinée-Bissau prie la Cour de dire et juger, subsidiairement, que
cette prétendue décision est absolument frappée de nullité et sans effet, le
Tribunal n’ayant pas répondu a la seconde question posée dans le
compromis, puisqu’il n’a pas décidé de la délimitation de l’ensemble des
zones maritimes par une ligne unique, qu’il n’a pas indiqué la délimitation
au moyen d’une ligne portée sur une carte et qu’il n’a pas donné les motifs
sur lesquels se fondait sa sentence.

L’arbitrage a prouvé son utilité pour le règlement pacifique des diffé-
rends entre Etats. Mais on a vu aussi des abus, pouvant entraîner la nullité.
Ce qui importe de manière déterminante est d’avoir une liste de ces causes
de nullité, et aussi de prévoir quel organe international sera appelé à se
prononcer sur les causes prétendues de nullité.

C’est en 1929 que le Gouvernement finlandais a proposé que cette ques-
tion fasse l’objet d’un examen et recommandé de conférer le pouvoir de se
prononcer sur les recours en nullité à la Cour permanente de Justice inter-
nationale. Le Conseil de la Société des Nations a nommé une commission
de spécialistes pour étudier cette proposition. La même année, l’Institut
de droit international a décidé d'inscrire à son ordre du jour la question de
la création d’un organe pouvant connaître des appels en cassation des

50
SENTENCE ARBITRALE (OP. IND. NI) 100

décisions des tribunaux d’arbitrage internationaux. Et c’est la Commis-
sion du droit international des Nations Unies qui a rédigé et présenté en
1958 le «Modèle de règles sur la procédure arbitrale», sur lequel a été
appelée l’attention des Etats.

Parmi ces « règles », nous intéressent ici les deux dispositions suivantes :

« Article 35

La validité d’une sentence peut être contestée par toute partie pour
l’une ou plusieurs des raisons suivantes:

a) excès de pouvoir du tribunal;

b) corruption d’un membre du tribunal;

c) absence de motivation de la sentence ou dérogation grave à une
règle fondamentale de procédure;

d) nullité de l'engagement d’ arbitrage ou du compromis.

Article 36

1. Si dans les trois mois de la date où la validité a été contestée, les
parties ne se sont pas mises d’accord sur une autre juridiction, la
Cour internationale de Justice est compétente pour prononcer, sur la
demande de l’une des parties, la nullité totale ou partielle de la
sentence.»

En fait, la notion de nullité a été considérée comme assez large pour
embrasser tous les cas d’irrégularité grave dans l’arbitrage. Cela dit, la
plupart des publicistes conviennent que la sentence arbitrale ne peut être
considérée comme nulle et de nul effet que dans les cas où le tribunal a
«manifestement et substantiellement outrepassé les termes du compro-
mis» (K.S. Carlston, The Process of International Arbitration, p. 81, et les
auteurs qu'il cite, p. 81-84). Après avoir cité un certain nombre d’éminents
auteurs, tels que Vattel, Bluntschli, Bonfils, Fauchille, Calvo, Oppenheim,
Hall, Hyde, Castberg, Schatzel, Stoykovitch, Weiss, etc., Carlston conclut
que:

« La nullité ne doit pas étre invoquée dans un esprit de chicane. Les
auteurs qui se sont particuliérement penchés sur le probléme de la
nullité s’accordent à penser que la violation des termes d’un compro-
mis doit être si manifeste qu’elle s’établit de soi-même. Pour que la
décision d’un tribunal ou la conclusion d’une juridiction soient
considérées comme nulles, elles doivent d’une manière générale être
arbitraires et pas simplement douteuses ou contestables.» (Ibid.
p. 86.)

Dans la présente espèce, la Guinée-Bissau soutient que la sentence
arbitrale du 31 juillet 1989 est frappée de nullité parce qu’elle ne répond
pas à la seconde question du paragraphe 2 de l’article 2 du compromis. La
Guinée-Bissau avance un certain nombre d’arguments pour prouver qu’il
y a là un cas d’excès de pouvoir et que la sentence est par conséquent frap-
pée de nullité. IN y a lieu, avant d'examiner au fond cette allégation, de
mentionner certains points.

51
SENTENCE ARBITRALE (OP. IND. NI) 191

En premier lieu, le terme «excès de pouvoir » signifie que le Tribunal a
excédé ou outrepassé les pouvoirs que lui avaient conférés les Parties. Or,
ce dont la Guinée-Bissau se plaint ici, c’est que le Tribunal n’a pas exercé
le pouvoir qui lui était attribué, non qu'il a outrepassé ce pouvoir (voir, par
comparaison, le libellé de l’article 11, paragraphe 2, du statut du Tribunal
administratif des Nations Unies). L'expression «excès de pouvoir par
omission» est une contradiction dans les termes. On peut d’autre part
douter que lorsque le Tribunal manque 4 exercer la totalité ou une partie
des pouvoirs qui lui sont attribués, la voie de recours adéquate soit l’annu-
lation de la sentence.

En deuxième lieu, la Guinée-Bissau se plaint que le Tribunal n’ait pas
répondu à la seconde question du paragraphe 2 de l’article 2 du com-
promis. Mais elle ne fait pas mention de la réponse que la sentence ap-
porte à la première question, celle du paragraphe 1 de ce même article.
Aucune raison satisfaisante n’est donnée pour expliquer pourquoi c’est
l'ensemble de la sentence qui doit être annulé.

Quoi qu’il en soit, le fond de la thèse de la Guinée-Bissau est ceci : quelle
qu’eût été sa réponse sur la valeur de l’échange de lettres entre la France et
le Portugal, le Tribunal était appelé à procéder à une délimitation
complète des territoires maritimes. Cette interprétation contredit cepen-
dant à l'évidence le sens ordinaire qu’il faut prêter aux termes du compro-
mis. En la présente affaire, une réponse à la seconde question du para-
graphe 2 de l'article 2 du compromis ne s’imposerait qu’en cas «de
réponse négative » à la première question. L'obligation de répondre à la
seconde question est alternative, elle n’est pas simultanée. Comme il a été
répondu par l’affirmative à la première question, le Tribunal n’était pas
tenu de répondre à la seconde. Tel est le sens ordinaire, le sens naturel des
mots pertinents. Cette interprétation est tout à fait conforme aux disposi-
tions de l’article 31, paragraphe 1, de la convention de Vienne sur le droit
des traités.

La Guinée-Bissau n’en soutient pas moins que la réponse du Tribunal à
la première question est en partie affirmative et en partie négative; qu’une
réponse en partie négative reste une réponse négative; que le Tribunal
était donc tenu de donner une réponse à la seconde question. On a déjà
signalé qu'il ne peut y avoir en l’espèce de «réponse en partie affirmative
et en partie négative», puisque la question posée dans le compromis
concernait la frontière maritime telle qu’elle existait au moment de la
conclusion de Paccord de 1960, et non postérieurement à celui-ci. Et, de
fait, la sentence précise, au paragraphe 85, que l’accord doit être interprété
à la lumière du droit en vigueur à la date de sa conclusion. Il s’ensuit que la
réponse donnée par le Tribunal à la première question en ce qui concerne
la mer territoriale, la zone contigué et le plateau continental satisfait
complètement à la question posée. L'expression «en ce qui concerne les
seules zones» ne fait que préciser la portée de la décision. Elle ne peut
donc être considérée comme un rejet d’une partie de la demande, ni servir,
en tant que telle, à qualifier la réponse à la première question de réponse
en partie négative, voire de réponse entièrement négative.

52
SENTENCE ARBITRALE (OP. IND. NI) 102

Par ailleurs la Guinée-Bissau allégue que, puisque le litige porte en tota-
lité sur la frontière maritime et que le titre de l'accord de 1960 et le préam-
bule du compromis se réfèrent l’un et l’autre à la détermination de la
frontière maritime, le Tribunal était tenu de répondre à la seconde ques-
tion quelle que fût sa réponse à la première.

Il faut rappeler que lorsqu'on interprète un traité, comme ici le compro-
mis, dont le texte est clair et sans ambiguïté, on ne doit pas chercher à
modifier le sens ordinaire, le sens naturel des termes employés en recou-
rant à des éléments auxiliaires, qu’on interpréterait comme exigeant en
toutes circonstances la détermination de l’ensemble de la frontière mari-
time entre les deux Etats. C’est principalement dans le corps de l’article 2
du compromis que s’exprime le but poursuivi par les Parties. Elles y
conviennent que la réponse à la seconde question est subordonnée à une
réponse négative à la première. Il est inconcevable que le simple fait de
mentionner la détermination de la frontière maritime dans le titre et dans
le préambule du compromis ait eu pour effet de modifier le sens des
dispositions d’un texte clair et sans ambiguïté, celui de l’article 2 du
compromis.

La Guinée-Bissau n’a laissé de soutenir que l'intention des Parties était
que, quelle que soit sa réponse à la première question (posée à l’article 2
du compromis d'arbitrage), le Tribunal devait délimiter dans sa totalité la
frontière en mer entre les deux Etats. Mais on ne trouve rien pour étayer
cette affirmation dans le libellé très clair du compromis.

Bien au contraire, il est un passage du mémoire présenté par la Guinée-
Bissau au Tribunal qui se lit comme suit:

«Les représentants du Sénégal finirent par partager ce point de vue
[les italiques sont de moi] et c’est donc une double démarche qui est
demandée au Tribunal: se prononcer d’abord sur la validité de
l'échange de notes franco-portugais du 26 avril 1960 pour décider de
la frontière en mer entre la Guinée-Bissau et le Sénégal. Et si cette
validité n'est pas reconnue [les italiques sont du Sénégal] dire alors
quel est le tracé de la ligne délimitant les territoires maritimes entre
les deux Etats en se fondant sur les normes pertinentes du droit inter-
national positif.» (Mémoire présenté par la Guinée-Bissau au cours
de la procédure arbitrale, p. 35; cité par le Sénégal dans son contre-
mémoire dans le cadre de la procédure arbitrale, p. 34.)

Ce passage montre clairement que c’est la Guinée-Bissau qui a proposé
de demander au Tribunal de se prononcer sur la validité de l’échange de
lettres de 1960 et, au cas où cette validité ne serait pas reconnue, de tracer la
ligne délimitant la frontière maritime entre les deux Etats. Et le Sénégal
s'est rangé à cette manière de voir. Telle fut donc la conclusion des négocia-
tions entre les deux Etats, qui avaient pleinement conscience de ce dont ils
convenaient.

Certes, ce passage était suivi de la phrase suivante: « En tout état de
cause, à l’issue de l’arbitrage, la délimitation maritime entre la Guinée-
Bissau et le Sénégal sera acquise. » Mais, par délimitation maritime, on ne

53
SENTENCE ARBITRALE (OP. IND. NI) 103

pouvait entendre que les espaces maritimes qui existaient à l’époque de
la conclusion de l’accord de 1960, puisque c'était précisément cet
accord de 1960 qui était controversé. Si les Parties étaient convenues
qu’il fallait procéder à une délimitation ex novo de toute la frontière en
mer quel que fût le résultat de l’examen de la validité de l’échange de
lettres de 1960 entre la France et le Portugal, elles l’auraient dit dans le
compromis. Et comme il s’agit la d’un point non seulement pertinent mais
d’une importance majeure, elles n’auraient pas négligé de le faire. Les
négociations se sont étendues sur huit années. Comment imaginer qu’un
point aussi fondamental et aussi important aurait pu être négligé ? Il n’y
a aucune preuve que pendant leurs négociations il se soit élevé quelque
différend entre les deux Parties sur ce point. Au contraire, les neuf mots
introductifs du paragraphe 2 de l’article 2 ont été proposés par la Guinée-
Bissau elle-même (contre-mémoire du Sénégal déposé dans la présente
instance, p. 29, 33, 38 et 44; voir aussi audience publique du 5 avril 1991,
CR 91/4, p. 45).

La Guinée-Bissau affirme aussi que les diverses composantes des zones
maritimes sont indivisibles. Mais cet appel à la notion d’indivisibilité, si
tant est qu’il fût dans l’intention des Parties, n’écarte pas la condition que
celles-ci ont expressément posée à l’article 2, paragraphe 2, du compro-
mis. Que la ligne soit ou non divisible est fonction de la manière dont elle
est tracée, question ne se posant que si la réponse à la première question
était affirmative. Cela ne change rien à la relation fondamentale entre les
deux questions posées à l’article 2, à savoir que la réponse à la seconde
question est subordonnée à une réponse négative à la première.

Tl convient de noter que les deux Parties ont souligné qu’elles voulaient
une ligne de délimitation unique, mais leur point de vue n’était pas le
même. La Guinée-Bissau pour sa part souhaitait une ligne de démarca-
tion intégrée du plateau continental et de la zone économique exclusive,
ligne redéfinie selon des principes équitables. Le Sénégal de son côté
souhaitait que la ligne d’azimut 240° existante soit élevée de manière à
diviser la zone économique exclusive. L’argument de l’indivisibilité, par
lequel on cherche à identifier les divers éléments de la frontière maritime
et à les faire coïncider, ne peut donc servir à corroborer la thèse de la
Guinée-Bissau selon laquelle, quelle qu’eût été sa réponse à la première
question, le Tribunal aurait dû procéder à la délimitation ex novo confor-
mément à la seconde.

On ne peut non plus prétendre que la tdéche du Tribunal ait été indi-
visible. Il était appelé, si sa réponse à la première question était né-
gative, à déterminer le tracé de la ligne de délimitation des territoires
maritimes. La réponse à la première question a été affirmative, et la mis-
sion du Tribunal n'allait pas plus loin. La Guinée-Bissau n’est pas
fondée à prétendre maintenant que quelque chose a été laissé en
suspens. Cette «chose» ne pouvait et ne peut toujours pas constituer
l’objet de l'arbitrage, car elle n’existait pas au moment de la conclusion
de l’accord de 1960.

Il est vrai que dans le chapeau de l’article 2 du compromis, puis encore

54
SENTENCE ARBITRALE (OP. IND. Ni) 104

au paragraphe 1 de l’article 9, le mot «question » est employé au pluriel.
Un point technique de rédaction ne peut cependant être ainsi opposé au
sens de l’ensemble de l’instrument considéré puisque au moment de la
rédaction de celui-ci il n’était pas certain que les deux questions dussent
recevoir une réponse.

La Guinée-Bissau allègue en outre que le Tribunal n’a pas exercé le
pouvoir qui lui était conféré de décider du tracé d’une ligne unique pour
délimiter les territoires maritimes, et de porter cette ligne sur une carte.
Puisque, comme on l’a dit plus haut, le Tribunal n’était pas appelé à
répondre à la seconde question, il n’y avait pas lieu de tracer la ligne fron-
tière ni, à fortiori, de joindre une carte à la sentence.

Quant à savoir si les motifs sont suffisants, il ne faut pas borner l’exa-
men au seul paragraphe 87 de la sentence. Celui-ci ne fait en effet que
conclure sur la base de ce qui a été précédemment analysé. Les motifs sur
lesquels s'appuie la conclusion à laquelle on est arrivé dans ce para-
graphe ont été exposés auparavant dans la sentence. Le point principal en
est l’affirmation de la validité de l’accord de 1960, dont il découle que la
seconde question n’appelle pas de réponse. Et puisqu'il ne doit y avoir
aucune délimitation ex novo de la frontière en mer, il n’y avait pas lieu de
Joindre une carte. Toutes ces choses-là sont indissociables. La raison en va
de soi. Il est vain de vouloir considérer la question de la carte comme un
sujet indépendant et de prétendre qu’aucun motif suffisant n’est donné à
ce propos.

On peut suivre le fil de la pensée qui aboutit à la conclusion du para-
graphe 87. Après avoir analysé la question de la validité de l’accord de
1960, le Tribunal, au paragraphe 80 de la sentence, fait observer que
«l'accord de 1960 est valable et opposable au Sénégal et à la Guinée-
Bissau ». Au paragraphe 85, il dit que l’accord doit être interprété à la lu-
mière du droit en vigueur à la date de sa signature. Et de conclure, dans
le même paragraphe, que l’accord ne délimite pas les espaces maritimes
qui n’existaient pas à cette date, qu’on les appelle «zone économique
exclusive », «zone de pêche » ou autrement.

Il convient également de noter que les paragraphes 87 et 88 sont intime-
ment liés. Au paragraphe 88, le Tribunal estime que l’accord de 1960 fait
droit dans les relations entre la Guinée-Bissau et le Sénégal en ce qui con-
cerne les zones mentionnées dans cet accord. Par conséquent, en vertu des
termes de l’article 2 du compromis d’arbitrage, le Tribunal n’avait pas à
répondre à la seconde question. Telle est la conclusion figurant au para-
graphe 87 de la sentence. Lorsque le Tribunal a adopté le paragraphe 88
par deux voix contre une, il approuvait par la force des choses le raisonne-
ment sur lequel se fonde le paragraphe 87.

Sur la base de ces analyses et de ces déductions, le Tribunal a alors
conclu qu'il n’avait pas à répondre à la seconde question. La réponse à la
question de la carte découle de la décision prise à propos de la délimita-
tion de la frontière en mer. Puisqu’il a été répondu par l’affirmative à la

55
SENTENCE ARBITRALE (OP. IND. NI) 105

première question de l’article 2, il n’y a pas eu de délimitation ex novo. Par
conséquent, la carte ne s’imposait pas. Le raisonnement est succinct mais
suffisamment limpide pour les besoins de la sentence.

Pour toutes ces raisons, la conclusion subsidiaire de la Guinée-Bissau
selon laquelle la sentence du 31 juillet 1989 devrait étre frappée de nullité
ne saurait se defendre.

(Signé) Ni Zhengyu.

56
